Citation Nr: 0916772	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  03-05 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
asthma.  

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1991 to September 
1991 and May 1996 to December 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The Board notes that the Veteran, in his November 2001 
appears to request that his claims of service connection for 
right and left knee disorders be reopened.  The Board further 
notes that the Board previously referred these issue in its 
August 2004 decision, but the record does not indicate that 
any development was ever done on the matters.  Thus, the 
matters are again REFERRED to the RO for the appropriate 
action.

Additionally, the Board notes that during the 2007 VA 
examination, the Veteran appears to raise a claim of service 
connection for a bilateral foot disorder.  This matter is 
also REFERRED to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The Veteran's asthma does not result in FEV1 of 55 
percent predicted or less or FEV1/FVC of 55 percent or less, 
and it does not require intermittent use of systemic 
corticosteroids or monthly visits to a physician for required 
care of exacerbations.  

2.  Restless leg syndrome was not incurred in service and is 
not causally related to service.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2008).

2.  The criteria for service connection of a left leg 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a right leg 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Increased Rating

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In August 2004, VA sent a letter to the Veteran providing 
notice of what the evidence needed to demonstrate, of his and 
VA's respective duties in obtaining evidence, and of the 
types of relevant evidence that he should provide, or ask the 
VA to obtain for his claim of increased rating.  Then in 
March 2006, the Veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence, to meet the rating criteria, and to 
establish an effective date of an award.  The Board notes 
that the Veteran was not specifically informed to submit 
medical or lay evidence demonstrating the effect a worsening 
of his asthma has on his employment and daily life.  The 
Board finds that no prejudice resulted, however, because the 
Veteran was told to submit evidence related to how the asthma 
affects him, to include how it affects his ability to work 
and his daily life.  Although the notice letters postdated 
the initial adjudication, no prejudice resulted as the claim 
was subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The specific rating criteria for evaluating asthma and how 
(based on what symptomatology) each rating percentage is 
assigned were initially provided to the Veteran in the 
December 2005 Supplemental Statement of the Case.  Although 
the Veteran was not sent an independent letter providing 
notice of this information, the records indicates that no 
prejudice resulted.  The claim was readjudicated after this 
notice was provided, the Veteran was able to effectively 
participate extensively in the appeals process (i.e. 
providing examinations and offering the opportunity to 
participate in hearing(s)), and the Veteran had ample time to 
submit evidence.  The evidence indicates that the Veteran was 
fully aware of what was necessary to substantiate this 
claim.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  The 
Board notes that there appear to be outstanding private 
treatment records.  The Board finds that the claim need not 
be remanded for this evidence; however, since the record 
documents that the Veteran has been repeatedly asked to 
provide information about all outstanding medical evidence 
and has failed to do so.  See Hayes v. Brown, 5 Vet. App. 60, 
68 (1993) (VA's duty to assist is not a one-way street; if a 
veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential 
in obtaining the putative evidence).  Additionally, the Board 
acknowledges that the Veteran has reported receiving Social 
Security Administration (SSA) benefits and that the 
corresponding records are not associated with the claims 
file.  No prejudice results from their absence, however, as 
the Veteran has reported receiving SSA benefits for a 
condition unrelated to the issue at hand, and any additional 
information the records could provide appears unnecessary as 
the record already contains copious treatment records from VA 
and private medical facilities.  Based on the foregoing, any 
error in not obtaining SSA records is harmless.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

Service Connection 

With regard to the claims of service connection, in August 
2004 and April 2006, VA sent letters to the Veteran providing 
the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes that the notice letters 
postdated the initial adjudication.  No prejudice resulted, 
however, because the claims were subsequently readjudicated 
without taint from the prior decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the Veteran with respect to his claims for 
benefits, such as obtaining all reported medical records and 
providing VA examinations.  The Board notes that there appear 
to be outstanding private treatment records.  The Veteran has 
been repeatedly asked to provide information on all 
outstanding medical evidence, has failed to do so; thus, the 
Board finds that no benefit would result from remanding the 
claims to again request information on these records.  

The Board also notes that the Veteran has reported receiving 
Social Security Administration (SSA) benefits and that the 
corresponding records are not associated with the claims 
file.  The Board finds that no prejudice results from their 
absence, however, as the Veteran has reported receiving SSA 
benefits for a condition unrelated to the issue at hand and 
any additional information the records could provide appears 
unnecessary as the record already contains copious treatment 
records from VA and private medical facilities.  Based on the 
foregoing, any error in not obtaining SSA records is 
harmless.  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

Increased Rating for Asthma

For historical purposes, it is noted that service connection 
was established for asthma by the RO in a July 1999 decision, 
based on evidence that chronic asthma began in service.  A 10 
percent disability evaluation was assigned under Diagnostic 
Code (DC) 6602 based on a review of the relevant 
contemporaneous evidence of record.  In November 2001, the 
Veteran filed a claim for an increased rating.  A 30 percent 
rating was then awarded effective the date of claim.  See 
February 2008 rating decision (implementing May 2006 Board 
decision).  The Veteran claims that a still higher evaluation 
is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

DC 6602 provides a 60 percent rating for a FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) use 
of systemic (oral or parenteral) corticosteroids.  

A VA respiratory examination was conducted in August 2002, 
and the record reflects the Veteran's history of two to three 
asthma attacks a week, for which the Veteran reported using 
Albuterol, Serevent, and Azmacort.  The Veteran denied any 
acute incapacitation.  Examination showed no evidence of 
weight change, cor pulmonale, right ventricular hypertrophy, 
or pulmonary hypertension.  The record notes that pulmonary 
function tests (PFT) were pending.  It is unclear whether PFT 
were actually done, however, because when the VA requested 
the PFT results in September 2002, only April 2000 PFT 
results were associated with the file; there is no record of 
the results of the August 2002 PFT.  

In December 2003, a private physician submitted a statement 
"regarding [the Veteran's] current state of health".  See 
December 2003 de la Paz statement.  The physician reported 
that she had reviewed the Veteran's claims file, and that, 
based on that review, it was obvious that the Veteran used an 
inhaled bronchodilator and an inhaled anti-inflammatory 
medication to control his asthma.  

Private treatment records dating between 2003 and April 2004 
reflect assessments of mild asthma.  See Atlantic Medical 
Center records.  The records generally indicate that the 
asthma was controlled, and they do not document any treatment 
for asthma exacerbation, though an April 2004 treatment 
record reports the Veteran's history of an asthma attack 
approximately three weeks earlier, and an August 2004 
treatment record reports the Veteran's history of chest 
tightness, cough, and drainage for the previous four days, 
for which the Veteran had been using his Albuterol inhaler 
twice a day.  The records do not reflect the provision or use 
of any systemic corticosteroids; they only reflect the 
(relevant) prescription of Singulair, Allegra, and Albuterol, 
which are nonsteroidal.  

VA treatment records which date from November 2000 to 
February 2005 generally reflect findings of stable or 
nonsymptomatic asthma, with the exception of a July 2004 VA 
treatment record which reports the Veteran's history of 
asthma with irritative cough.  The records also indicate that 
throughout this period, the Veteran has been prescribed daily 
use of an Albuterol inhaler and solution in a nebulizer, a 
Flunisolide nasal inhaler (for allergies), and a Flunisolide 
oral inhaler.  The records do not reflect the prescription of 
Azmacort or any other oral or perenteral steroid. 

Another VA examination was conducted in March 2005.  The 
examination record reflects the Veteran's history of 
receiving emergency treatments twice that year for bronchial 
asthma exacerbations.  The Veteran indicated that he was 
never admitted, however, and that he did not receive any 
additional treatment after being discharged.  The Veteran 
also reported using respiratory therapy at least twice a day 
and a pump at least once a day, and he indicated that he made 
once monthly visits to a private physician for exacerbations 
of his asthma.  The examiner reported that there was no 
evidence of restrictive disease.  A pulmonary function test 
was ordered but the Veteran failed to report for the testing.

A third VA examination was conducted in November 2007.  The 
record reflects the Veteran's history of monthly acute asthma 
attacks which he controlled at home.  The Veteran denied any 
visit to the emergency room since 2005 (when he went once) 
and he denied any episodes of respiratory failure.  The 
Veteran gave conflicting histories as to how often he sought 
treatment for exacerbations:  he reported that he sought 
clinical treatment for exacerbations once or twice a year but 
he also stated that he only went to the doctor for his 
biannual routine visits and to refill his prescriptions.  The 
examiner noted that the evidence of record did not indicate 
treatment for any exacerbations since July 2004, when the 
Veteran was treated for asthma with irritative cough.  

The examiner reported that the Veteran was prescribed daily 
use of an inhaled bronchodilator and an inhaled anti-
inflammatory, and he indicated that there was no evidence 
that the Veteran had been prescribed steroids or 
immunosuppressives.  The record also notes the Veteran's 
history of using antibiotics, which he obtained without a 
prescription, for four episodes of sinusitis (which he 
reported lead to an exacerbation of his asthma).  The Veteran 
reported that he used the antibiotics for less than four 
weeks each episode.  

Examination revealed no edema, abnormal respiratory findings, 
chest wall scarring deformity, or signs of significant weight 
loss or malnutrition, and the examiner stated that there was 
no condition which could be associated with pulmonary 
restrictive disease.  Pre-bronchodilator PFT results revealed 
a FEV1 of 86 percent predicted and a FEV-1/FVC of 80 percent.  
Post-bronchodilator PFT results revealed a FEV-1 of 69 
percent and a FEV-1/FVC of 82 percent.  The examiner noted 
that the Veteran's post-bronchodilator test was not accurate 
"probably secondary to patient effort."  The examiner 
diagnosed the Veteran with mild bronchial asthma, which, in 
the examiner's opinion, was not disabling and which would not 
impair the Veteran's ability to obtain and maintain 
employment.  

After review of the evidence, the Board finds that a rating 
in excess of 30 percent is not warranted for the Veteran's 
asthma.  Initially the Board notes that the PFT results of 
record (to include those dating prior to the period at issue) 
report no findings of FEV-1 of 55 percent predicted or less 
and no findings of FEV-1/FVC of 55 percent or less.  

Additionally, the evidence does not indicate that the Veteran 
has been prescribed systemic corticosteroid treatment at any 
point during the appellate period:  See, e.g., December 2003 
de la Paz statement; 2007 VA examination record (examiner's 
finding of no oral or perenteral steroids).  The Board notes 
that the Veteran has been prescribed Azmacort and Flunisolide 
for his asthma.  The medical evidence documents that the 
Veteran has not been prescribed Azmacort during the period on 
appeal, however, and although the Veteran has been on 
Flunisolide during the appellate period, Flunisolide is not a 
systemic corticosteroid but an inhalant steroid.  Thus, the 
daily use of Flunisolide cannot warrant a higher rating.  

Finally, the evidence does not show that the Veteran's asthma 
requires monthly clinical treatment for exacerbation.  The 
medical evidence indicates that the Veteran's asthma has been 
controlled without any treatment, let alone monthly 
treatment, for exacerbation since 2005.  The Board notes that 
the evidence dating prior to 2005 does reflect treatment for 
asthma exacerbations.  The evidence indicates that this 
treatment occurred on an occasional basis rather than a 
monthly basis, however.  Thus, the Board finds that a 
schedular rating in excess of 30 percent is not warranted.  

The Board has also considered whether the claim for an 
increased rating warrants extraschedular consideration.  An 
extraschedular rating may be assigned where there is evidence 
of exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected disorder, which would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  In other words, the schedular 
criteria are inadequate to evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the Veteran's asthma.  
The evidence does not suggest that the appellant's asthma has 
required frequent periods of hospitalization; rather, per the 
Veteran's history, the evidence indicates that the Veteran 
has been hospitalized no more than once during the whole 
appellate period due to the Veteran's asthma.  Additionally, 
the record contains no competent evidence that the 
appellant's asthma caused marked interference with employment 
or otherwise produces unrecognized impairment suggesting 
extraschedular consideration is indicated.  In fact, the 
record does not contain any evidence that the Veteran's 
asthma results in occupational impairment, with the exception 
of the Veteran's own statements, which are not competent 
evidence of occupational impairment, and the Board notes that 
the 2007 VA examiner opined that the Veteran's asthma would 
not impair his ability to obtain and maintain employment.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
sum, the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  Thus, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Service Connection

The Veteran seeks service connection for right and left leg 
disorders.  Initially, the Board notes that service 
connection has previously been denied for bilateral knee 
disorders and for a right calf muscle condition.  See August 
1997 rating decision.  That decision is final; thus, the 
Board will not address those conditions (to include any 
treatment or findings related to those conditions) in the 
discussion below.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

An August 1992 service treatment record reflects the 
Veteran's complaint of right leg pain.  Examination revealed 
tenderness in the right leg at the calf, specifically where 
the boot lace was tied.  The Veteran was assessed with trauma 
due to the boot being tied too tight, and he was advised to 
rest for the day and to loosen the boot lace.  A September 
1992 service treatment record reflects the Veteran's history 
of bilateral leg pain after physical fitness.  The record 
notes that the Veteran had muscle sprain, and he was advised 
to avoid running for one and one-half months.  Subsequent 
service treatment records do not report any further treatment 
or complaints related to the muscle sprain, and a December 
1995 examination record reports normal clinical findings for 
the lower extremities and no history suggestive of a chronic 
right or left leg disorder.  

The post-service medical evidence, which includes two VA 
examination records (one dated in August 2008), does not 
report any complaints or findings pertaining to a right or 
left leg disorder.  The Board notes that a November 2002 VA 
treatment record does reflect the Veteran's history of 
receiving a diagnosis of restless leg syndrome from the 
"PCC", however; and although the medical records do not 
corroborate this diagnosis, the Veteran is competent to 
report his diagnoses and the Board will accept the existence 
of this diagnosis for the purpose of this decision.  

After review of the evidence, the Board finds that service 
connection is not warranted.  The service treatment and 
examination records report no findings or histories 
suggestive of restless leg syndrome, and although the records 
do show treatment for muscle cramping and strain, the 
evidence indicates that the condition resolved in 1992, with 
no subsequent evidence of any problem or condition pertaining 
to either leg until almost ten years later.  See Maxson v. 
Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed 
prior to initial complaint can be considered as evidence 
against the claim.).  Additionally, the evidence does not 
include any medical findings suggesting that there is a 
causal relationship between service and the restless leg 
syndrome.  Thus, based on the absence of evidence of the 
onset of a chronic disorder in service and the absence of 
competent medical evidence suggestive of a link between the 
currently diagnosed restless leg syndrome and service, 
service connection must be denied.  


ORDER

A rating in excess of 30 percent for asthma is denied.  

Service connection for a left leg disorder is denied.

Service connection for a right leg disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


